Per Curiam.
The respondent was retained by one Agnes Kennedy to sue the city of New York for damages because of personal injuries. He employed one Joseph Lenihan, an attorney, to try the case. A verdict was recovered by plaintiff and judgment entered. A check for $587.81 in settlement was paid to the respondent and deposited by him in his account on or about March 11,1939. He failed to remit to bis client any part thereof. Instead, he converted the money to bis own use until after demand had been made by Miss Kennedy. He then, on March 24, 1939, sent her a check postdated March 29, 1939, for $274.10, concededly her share. He paid nothing to Mr. Lenihan until after demand upon him, when on May 8, 1939, he gave him his check for $100. The check was refused certification by the bank upon which it was drawn because of insufficient funds to the respondent’s credit. *589It was again presented on May 26, 1939, and payment refused because the account had been closed. Payment to Mr. Lenihan was not made until after the respondent was notified that a complaint had been made to the petitioner’s grievance committee.
The official referee to whom the matter was referred, in addition to finding the respondent guilty as charged, reported that he had added to the offense by giving false testimony to the effect that he was ignorant of the condition of his bank account, in an attempt to shift to an office associate the responsibility for overdrawing the account. The record sustains, this conclusion.
The respondent should be suspended for one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Respondent suspended for one year.